SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

370
KA 11-00687
PRESENT: CENTRA, J.P., PERADOTTO, LINDLEY, AND DEJOSEPH, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                      V                              MEMORANDUM AND ORDER

ELIJAH ADAMS, DEFENDANT-APPELLANT.
(APPEAL NO. 3.)


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (JAMES ECKERT OF
COUNSEL), FOR DEFENDANT-APPELLANT.

SANDRA DOORLEY, DISTRICT ATTORNEY, ROCHESTER (ROBERT J. SHOEMAKER OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (Vincent M.
Dinolfo, J.), rendered February 24, 2011. The judgment revoked
defendant’s sentence of probation and imposed a sentence of
imprisonment.

     It is hereby ORDERED that the judgment so appealed from is
unanimously modified on the law by vacating the sentence and as
modified the judgment is affirmed, and the matter is remitted to
Monroe County Court for further proceedings in accordance with the
same memorandum as in People v Adams ([appeal No. 1] ___ AD3d ___
[Mar. 20, 2015]).




Entered:    March 20, 2015                         Frances E. Cafarell
                                                   Clerk of the Court